                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE

IN RE:                                               }      Case No. 3:18-bk-07415
VALERIE MICHELLE MALONE                              }
 3210 LINCOLN AVENUE                                 }      Chapter 13
Nashville, TN 37218                                  }
SSN: xxx-xx-8689                                     }      Judge Charles M Walker
                                                     }
       Debtor                                        }


ORDER DENYING TRUSTEE’S MOTION TO DISMISS FOR FAILURE TO CONFIRM
                             PLAN

       This matter came before the court on January 23, 2019 upon the Trustee’s Motion to

Dismiss case for failure to confirm plan. The Debtor having confirmed her Chapter 13 plan by

separate order; IT IS HEREBY ORDERED that the Trustee’s Motion to Dismiss for failure to

confirm plan shall be DENIED.



       IT IS SO ORDERED.

       This order was electronically signed and entered as indicated at the top of the first page.


APPROVED FOR ENTRY:
___/s/ Daniel Castagna_______
Daniel Castagna, BPR #022721
Attorney for Debtor
1900 Church St, Suite 400
Nashville, TN 37203
(615) 255-2893
fax: (615) 242-8849
cm-ecf@jamesflexerconsumerlaw.com




Case 3:18-bk-07415      Doc 24     Filed 01/24/19 Entered 01/24/19 15:43:30            Desc Main
                                   Document     Page 1 of 2
                                 CERTIFICATE OF SERVICE

       I hereby certify that on January 24, 2019 I furnished a true and correct copy of the
foregoing to the following parties in interest:

      Henry E. Hildebrand, III                                  Electronic
      Chapter 13 Trustee
      P.O. Box 340019
      Nashville, TN 37203

      U.S. Trustee                                              Electronic
      318 Customs House, 701 Broadway
      Nashville, TN 37203

      Valerie Malone                                            U. S. Mail First Class
      3210 Lincoln Ave
      Nashville, TN 37218

      3 notices have been served.

      I have mailed 1 notice.

                                                  /s/ Daniel Castagna
                                                  Daniel Castagna




Case 3:18-bk-07415     Doc 24       Filed 01/24/19 Entered 01/24/19 15:43:30       Desc Main
                                    Document     Page 2 of 2
